DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022, has been entered.
 Response to Amendment
 	Applicant’s amendment filed on September 28, 2022, has been entered.  Claims 1, 8 and 15 have been amended.  No claims have been added or canceled.  Thus, claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent.   
 Claim Rejections - 35 USC § 102
  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by IMAI et al. (US 2007/0019003, hereinafter “IMAI”).
 	Regarding claim 1, IMAI discloses a system (e.g., ¶ [0010]: “an image generation system”; FIG. 1; ¶ [0090]: “FIG. 1 is an example of a functional block diagram of an image generation system (game device or portable game device)”) comprising:
 	a first processor (e.g., ¶ [0091]: “a processing section 100”) coupled to a memory subsystem (¶ [0091]: “A storage section 170 functions as a work area or a main memory for a processing section 100, a communication section 196, and the like. The function of the storage section 170 may be realized by a RAM (VRAM) or the like.”  ¶ [0096]: “The processing section 100 (processor) performs game processing, image generation processing, sound generation processing, and the like based on operational data from the operation section 160, a program, and the like.”  ¶ [0096]: “The processing section 100 performs various types of processing by using the storage section 170 as a work area. The function of the processing section 100 may be realized by hardware such as a processor (e.g. CPU or DSP) or ASIC (e.g. gate array) and a program.”), 
 	wherein responsive to detection of an indication that rendering of a first surface (¶ [0103]: “drawing section 120 draws an image of an object (one or more primitive planes)”) is being initiated (¶ [0103]: “The drawing section 120 draws an image based on the results of various types of processing (game processing) performed by the processing section 100 to generate an image, and outputs the generated image to the display section 190.”  ¶ [0103]: “The drawing section 120 draws an image of an object (one or more primitive planes) after perspective transformation (geometric processing) in a drawing buffer 172 based on the drawing data (primitive plane data).”   ¶ [0103]: “The generated image is output to the display section 190 through a display buffer 173.”  ¶ [0104]: “The drawing buffer 172 and the display buffer 173 are buffers (image buffers) which store image information in pixel units, such as a frame buffer or a work buffer, and are allocated on a VRAM of the image generation system, for example. In this embodiment, a double buffer configuration including the drawing buffer 172 (back buffer) and the display buffer 173 (front buffer) may be used. Note that a single buffer configuration or a triple buffer configuration may also be used. Or, four or more buffers may be used. A buffer set as the drawing buffer in the Jth frame may be set as the display buffer in the Kth (K>J) frame, and a buffer set as the display buffer in the Jth frame may be set as the drawing buffer in the Kth frame.”   ¶ [0162]: “According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer.”  NOTE:  Since  “A buffer set as the drawing buffer in the Jth frame may be set as the display buffer in the Kth (K>J) frame, and a buffer set as the display buffer in the Jth frame may be set as the drawing buffer in the Kth frame,” the buffers to be used for storing the sequentially generated frames must be “set” ( i.e., sequentially re-allocated) in response to the completion of processing (i.e., the. drawing and overdrive effect processing) of a previous frame (e.g., “the Jth frame”) and the initiation of the processing of a current frame (e.g., “the Kth frame”).  In other words, to sequentially set (i.e., re-allocate) the frame buffers for each frame (i.e., image) being generated (i.e., drawn, or “rendered”), the processor must know, or “detect”, when the previous frame is completed and the drawing of the current frame is to begin.  Moreover, all of the steps of the process are carried out per frame of image data to be generated and displayed.  Since the processing is repeated sequentially for each frame of image data such that the role of each frame buffer is reset (i.e., allocated) for each frame of generated image data (e.g., different frame buffers are used as the drawing buffer and display buffer for each consecutive frame of generated image data), by necessity, the processor must know (i.e., detect) when the drawing and subsequent overdrive effect processing for each frame of image data has completed for a preceding frame and is to begin for the current frame.  In other words, the image drawing and subsequent overdrive effect processing are sequentially reiterated for each frame of image data to be displayed, and, as such, an indication of when a preceding iteration is completed and when a current iteration is to be initiated must be detected by the processor.  Thus, “detecting an indication that rendering of a first surface is being initiated” is inherently taught by IMAI.), the first processor is configured to:
 	allocate (¶ [0104]: “drawing buffer 172 and the display buffer 173” … “are allocated on a VRAM”; ¶ [0104]: “A buffer set as the drawing buffer”;  ¶ [0104]: “a buffer set as the display buffer”) at least twice an amount of memory (¶ [0104]: “a double buffer configuration including the drawing buffer 172 (back buffer) and the display buffer 173 (front buffer) may be used”) in the memory subsystem (e.g., ¶ [0091]: “storage section 170”;  ¶ [0091]: “a RAM (VRAM) or the like.”;  ¶ [0104]: “allocated on a VRAM”) needed for storing the first surface (¶ [0104]: “store image information in pixel units, such as a frame buffer”; i.e., ¶ [0079]: “frame units,”) (¶ [0079]: “the overdrive effect processing is performed while sequentially interchanging the roles of the first buffer, the second buffer, and the third buffer in frame units,”   ¶ [0085]: “the overdrive effect processing can be implemented by a double-buffer configuration including the drawing buffer and the display buffer,”  NOTE: Clearly, “a double-buffer configuration including the drawing buffer and the display buffer” is “twice an amount of memory in the memory subsystem needed for storing the first surface,” i.e., the memory allocated for the drawing buffer and the display buffer being at least enough memory for two frames of pixels of the generated image.   ¶ [0104]: “The drawing buffer 172 and the display buffer 173 are buffers (image buffers) which store image information in pixel units, such as a frame buffer or a work buffer, and are allocated on a VRAM of the image generation system, for example. In this embodiment, a double buffer configuration including the drawing buffer 172 (back buffer) and the display buffer 173 (front buffer) may be used. Note that a single buffer configuration or a triple buffer configuration may also be used. Or, four or more buffers may be used. A buffer set as the drawing buffer in the Jth frame may be set as the display buffer in the Kth (K>J) frame, and a buffer set as the display buffer in the Jth frame may be set as the drawing buffer in the Kth frame.”   NOTE:  Since each buffer stores a frame of generated image pixels (a frame being a unit of an amount of memory), the allocation of VRAM memory for a double-buffer configuration, triple buffer configuration and/or four or more buffers, etc., allocates “at least twice an amount of memory” needed for storing the generated image.   Also, since “A buffer set as the drawing buffer in the Jth frame may be set as the display buffer in the Kth (K>J) frame, and a buffer set as the display buffer in the Jth frame may be set as the drawing buffer in the Kth frame,” the buffers to be used for storing the sequentially generated frames must be “set” ( i.e., sequentially re-allocated) in response to the completion of processing (i.e., the. drawing and overdrive effect processing) of a previous frame (e.g., “the Jth frame”) and the initiation of the processing of a current frame (e.g., “the Kth frame”).  In other words, to sequentially set (i.e., re-allocate) the frame buffers for each frame (i.e., image) being generated (i.e., drawn, or “rendered”), the processor must know, or “detect”, when the previous frame is completed and the drawing of the current frame is to begin.  ¶ [0162]: “According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer.”);
 	cause the first surface to be rendered (e.g., ¶ [0113]: “The original image data is generated in the drawing buffer 172”) and stored in a first portion of the allocated memory (e.g., ¶ [0113]: “in the drawing buffer 172”) (¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”  ¶ [0113]: “The original image data is generated in the drawing buffer 172 by drawing an object (primitive plane) in the drawing buffer 172”;   ¶ [0162]: “According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer.”);
 	cause the first surface to be remapped (e.g., ¶ [0110]: ” the image data (digital data) subjected to the overdrive effect processing”; ¶ [0119]: “performing the overdrive effect processing using software.”  ¶ [0119]: “image data generated by drawing an object is subjected to the overdrive effect processing using software as post-filter processing.”) with a selected lookup table (LUT) (¶ [0027]: “FIG. 12 is a table illustrative of a method of changing an effect intensity coefficient based on a differential image data value.”  ¶ [0147]: “The effect intensity coefficient is referred to from the table shown in FIG. 12 based on the calculated differential image data value. In the steps S2 and S5 in FIG. 3 or the steps S12 and S16 in FIG. 4, the differential image data is multiplied by the effect intensity coefficient referred to from the table.”) to generate a second surface (¶ [0110]: ” the image data (digital data) subjected to the overdrive effect processing”) which is stored in a second portion of the allocated memory (e.g., ¶ [0110]: ”writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173”) (¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”   ¶ [0146]: “FIGS. 3 and 4 illustrate the case where the effect intensity coefficient is a constant (invariable) value. Note that this embodiment is not limited thereto. The effect intensity coefficient may be a variable value. For example, the overdrive effect processing may be performed based on the effect intensity coefficient which increases as the value (absolute value) of the differential image data increases.”   ¶ [0147]: “In more detail, a table as shown in FIG. 12 is provided in which the differential image data value is associated with the effect intensity coefficient. The effect intensity coefficient is referred to from the table shown in FIG. 12 based on the calculated differential image data value. In the steps S2 and S5 in FIG. 3 or the steps S12 and S16 in FIG. 4, the differential image data is multiplied by the effect intensity coefficient referred to from the table.  This allows the effect of the overdrive effect processing to increase as the differential image data value increases, for example.”  ¶ [0162]: “According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer.”   ¶ [0201]: “In the mode setting screen shown in FIG. 22B, the player may enable (ON) or disable (OFF) the overdrive effect processing by operating the operation section. When the overdrive effect processing has been enabled (selected), the overdrive effect processing of the game screen is performed.”  NOTE:  Enabling the overdrive effect processing “selects” the use of the table of effect intensity coefficients shown in FIG. 12.  In other words, the use of the table of effect intensity coefficients shown in FIG. 12 is selected by enabling the overdrive effect processing.); and
 	cause the second surface (¶ {0110]: “the image data (digital data) subjected to the overdrive effect processing”) to be driven to a display (¶ {0110]: “output to the display section 190”) (¶ [0093]: “A display section 190 outputs an image generated according to this embodiment.”  ¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”  ¶ [0119]: “The image data after the overdrive effect processing is written into the display buffer 173 and output to the display section 190.”).
 	Regarding claim 3 (depends on claim 1), IMAI discloses: 
 	the first processor is further configured to execute a user application which identifies the selected LUT for remapping the first surface (¶ [0201]: “In the mode setting screen shown in FIG. 22B, the player may enable (ON) or disable (OFF) the overdrive effect processing by operating the operation section. When the overdrive effect processing has been enabled (selected), the overdrive effect processing of the game screen is performed.”  NOTE:  Enabling the overdrive effect processing “selects” the use of the table of effect intensity coefficients shown in FIG. 12.  In other words, the use of the table of effect intensity coefficients shown in FIG. 12 is selected by the user operating the operation section to enable the overdrive effect processing.).
  	Regarding claim 8, claim 8 is directed to the method implemented by the system of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.Regarding claim 10, claim 10 is directed to the method implemented by the system of claim 3 and, as such, is rejected for the same reasons applied above in the rejection of claim 3.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable obvious over IMAI et al. (US 2007/0019003) in view of RIACH et al. (US 2006/0132491, hereinafter “RIACH”). 
	Regarding claim 7 (depends on claim 1), although arguably inherent in the alpha blending taught by IMAI, IMAI fails to explicitly disclose that: “the first surface is a composite frame”.
 	Nevertheless, whereas IMAI may not be explicit as to, RIACH teaches: 
 	the first surface is a composite frame comprising a plurality of pixels (¶ [0012]: “In response to the trigger signal, a post-processing object is operated in the shared execution core of the processor; the post-processing object generates a new frame of pixel data from the fragment data for one or more images in response to a second sequence of program instructions, and the new frame of pixel data is made available to the scanout engine. In some embodiments, the second sequence of program instructions may include, e.g., instructions for downfiltering the fragment data for an image; instructions for upfiltering the fragment data for an image; instructions for computing an LCD overdrive value for each pixel of the frame; and/or instructions for forming a composite image using fragment data for two or more different images.”  ¶ [0024]: “FIG. 9 illustrates a composite image;” ¶ [0026]: “FIG. 11 illustrates a post-processing program for forming a composite image according to an embodiment of the present invention;”   ¶ [0036]: “Another post-processing operation is compositing, which refers generally to combining fragments from two or more images into a final image. For example, a cursor image may be overlaid on a portion of the screen image, or a video image (such as a movie) might be overlaid in a window on a desktop. In some embodiments, the images being combined may update at different rates, making it difficult to correctly combine the images except at the display cadence. In some embodiments, compositing may also include blending images to produce transitional effects such as fade-in, fade-out or dissolve. For these effects, old and new images can be blended using respective weights that vary as a function of time.”  ¶ [0123]: “One post-processing operation is compositing, in which images from different buffers can be superimposed on each other to generate a frame. For example, FIG. 9 illustrates a composite frame 900 generated from three different image buffers. A background image buffer 902 provides fragment data used to generate the pixels in a background region 904, a movie image buffer 906 provides fragment data used to generate the pixels in a movie region 908, and a cursor image buffer 910 provides fragment data used to generate the pixels in a cursor region 912.”).
 	In order to obtain an image processing system having the cumulative features and/or functionalities taught by IMAI and RIACH, is would have been obvious to one of ordinary skill in the art to have modified IMAI to process a composite frame comprising a plurality of pixels, as expressly taught by RIACH.
	Regarding claim 14, claim 14 is directed to the method implemented by the system of claim 7 and, as such, is rejected for the same reasons applied above in the rejection of claim 7.
  	Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ENGSTROM et al. (US 5801717, hereinafter “ENGSTROM”) in view IMAI et al. (US 2007/0019003). 
 	Regarding claim 15, ENGSTROM discloses an apparatus (e.g., col. 5, lines 39-40: “a computer system 20”; FIG. 1) comprising:
 	a first processor (e.g., col. 5, lines 46-47: “a central processing unit (CPU) 28”; FIG. 1) configured to:
 	detect an indication that rendering of a fist surface of a first size (e.g., col. 10, line 67 – col. 11, line 1: “the size of the primary surface”) is being initiated (e.g., col. 28, lines 23-29: “in response to receiving a create surface function call, allocating front and back buffers in video memory, creating front and back buffer structures that represent the front and back buffers, storing an address of the front buffer in the front buffer structure, and storing an address of the back buffer in the back buffer structure;”  col. 25, lines 31-37: “in response to receiving a create surface function call in the display device interface, allocating first and second regions in video or system memory, creating a surface structure that includes front and back buffer structures, storing a front buffer reference to the first region and a back buffer reference to the second region in the front and back buffer structures, respectively;”  col. 4, lines 28-38: “Surface memory refers generally to a region in system or video memory that holds a "surface." A surface includes a pixmap image, or other two-dimensional image data such as an array of depth values (z), or an array of transparency values (alpha). One aspect of the invention is a method for managing surface memory using surface structures. By invoking a function in the display device interface, applications can create a surface structure that represents one or more surfaces. A flipping surface structure represents a front buffer, and one or more back buffers.”  col. 7, lines 36-39: “To generate the video display, the video card 70 receives image data and display commands from the host computer (22, for example) and controls the transfer of image data to a display monitor 88.”  col. 12, lines 12-19: ‘In allocating memory for a surface, the interface uses either the video memory or system memory to prepare an image for display. In general, the interface attempts to use video memory first, and then uses system memory if the video memory is insufficient. An application can also specify that an image is to reside in system memory or video memory. When we use the term "memory" below, we intend to include either system or video memory.”  col. 12, lines 43-54: “a ‘surface’ is an image or an array of alpha or Z values corresponding to pixels in an image. More specifically, a surface can be an array of pixel values (pixmap or bitmap), an array of Z values or an array of alpha values. The surface memory is an area in memory (either system or video memory) that holds the image data. The surface structure is a data structure that defines such things as the size, height, width of the surface as well as what type of surface the underlying surface memory holds. The surface memory can hold a pixmap, for example, either for display on the screen of the monitor or as an off screen work area.”); 
 	allocate an amount of memory in a memory subsystem for storing two surfaces of the first size, responsive to detecting the indication (e.g., col. 28, lines 23-29: “in response to receiving a create surface function call in the display device interface, allocating front and back buffers in video memory, creating front and back buffer structures that represent the front and back buffers, storing an address of the front buffer in the front buffer structure, and storing an address of the back buffer in the back buffer structure;”  col. 4, lines 28-38: “Surface memory refers generally to a region in system or video memory that holds a "surface." A surface includes a pixmap image, or other two-dimensional image data such as an array of depth values (z), or an array of transparency values (alpha). One aspect of the invention is a method for managing surface memory using surface structures. By invoking a function in the display device interface, applications can create a surface structure that represents one or more surfaces. A flipping surface structure represents a front buffer, and one or more back buffers.”   col. 3, line 55 – col. 4, line 3: “The term, double buffering, refers to a technique for generating a display image. In this well known technique, two different physical memory buffers or two different regions in video memory are used to generate an image. While the first image is being rendered to the back buffer, the display hardware scans out a complete image from the front buffer. To update the display with a new image, the display hardware then performs a buffer swap. The display image that was just under construction is then used as the source for the display screen, and a new image is constructed in the buffer that held the previous display image. Double buffering is necessary to prevent the display hardware from displaying the pixels in a region in video memory before the application has finished drawing all of the pixels composing that display image in that region of video memory.”  col. 5, lines 54-64: “Memory system 30 generally includes high-speed main memory 38 in the form of a medium such as random access memory (RAM) and read only memory (ROM) semiconductor devices, and secondary storage 40 in the form of a medium such as floppy disks, hard disks, tape, CD-ROM, etc. or other devices that use optical, magnetic or other recording material. Main memory 38 stores programs such as a computer's operating system and currently running application programs. In some implementations, main memory 38 may also include video display memory for displaying images through a display device.”  col. 8, lines 35-43: “The display interface 50 provides services to enable applications to manage surface memory. Surface memory refers to the system or video memory used to store "surfaces." In general, surfaces include pixmaps and other image data such as depth (z) and transparency (alpha) values. To support operations on surface memory, the interface creates and manages a data structure called a surface structure, and enables applications to access and manipulate the surface structure through a set of interface functions.”  col. 11, lines 18-22: “If the rectangular heap is not tall and wide enough to hold a primary surface then it can't be a primary surface back buffer and its surface capabilities should reflect that.”  col. 13, lines 29-30: “A primary surface represents the pixmap image that the user is currently viewing on the display screen.”  NOTE:  In other words, a back buffer must be at least large as a front buffer, and thus, the memory allocated for a double buffer configuration must be at least enough to store two primary surfaces.  col. 12, lines 42-54: “In the context of the display device interface shown in FIG. 2, a "surface" is an image or an array of alpha or Z values corresponding to pixels in an image. More specifically, a surface can be an array of pixel values (pixmap or bitmap), an array of Z values or an array of alpha values. The surface memory is an area in memory (either system or video memory) that holds the image data. The surface structure is a data structure that defines such things as the size, height, width of the surface as well as what type of surface the underlying surface memory holds. The surface memory can hold a pixmap, for example, either for display on the screen of the monitor or as an off screen work area.”  col. 12, lines 64-67: “In one implementation of the display interface shown in FIG. 2, a surface structure can represent a variety of different types of images as well as images in different formats. One typical form of a surface is a pixmap that covers the entire display screen of the monitor. This pixmap is sometimes referred to as the display image or display screen.”  col. 13, lines 29-33: “A primary surface represents the pixmap image that the user is currently viewing on the display screen. More specifically, the primary surface is the surface that the display hardware is currently reading, converting to analog values, and displaying on the monitor.”  col. 14, lines 6-19: “One embodiment of the display device interface uses a complex surface to support double and multiple buffering. Front and back buffers are types of surfaces that are used to support double buffering or buffering among more than two regions in memory. The display device interface supports double buffering as well as buffering among more than two surfaces by creating a complex surface structure comprising a front buffer and one or more back buffers. The front buffer typically holds a completed pixmap that is ready for use by some client of the interface. A back buffer can hold a completed pixmap that is queued for use by a client, or a pixmap that is under construction. The surface singled out as "the" back buffer is the one that will be visible next. Other back buffers are just labeled "flip".”  col. 14, lines 27-36: “To support double buffering, for example, the application requests the interface to create a surface structure comprised of at least two surfaces, including a front and back buffer. FIGS. 4A and 4B are diagrams illustrating an example of a flipping structure with a front and back buffer. As shown in FIG. 4A, both the front and back buffer structures 150, 152 refer to corresponding regions of memory: a reference pointer 154 in the front buffer structure refers to region A 158, while a reference pointer 156 in the back buffer structure refers to region B 160.”   NOTE:  With double buffering, the amount of memory allocated for the front buffer and the back buffer must be amount of memory for storing two surfaces, the surface currently being displayed and the next surface to be displayed, wherein the size of the memory for the surfaces corresponds to the size of a pixmap that covers the entire display screen of the monitor.); and
 	a second processor (e.g., col. 5, lines 43-45: “The computer system can also include a communication device 25 and an auxiliary processing device 27.”  col. 6, lines 10-14: “The auxiliary processing device 27 refers generally to a peripheral with a processor for enhancing the performance of the computer. One example of an auxiliary processing device is a graphics accelerator card.”). 
 	Whereas ENGSTROM is not explicit as to, IMAI teaches: 
 	a second processor (e.g., ¶ [0205]: ”drawing processor 910”) configured to:
 	render and store the first surface in a first half (e.g., ¶ [0113]: “in the drawing buffer 172”;  ¶ [0113]: “The original image data is generated in the drawing buffer 172”) of the allocated memory (e.g., ¶ [0104]: “The drawing buffer 172 and the display buffer 173 “) (¶ [0205]: “A drawing processor 910 draws (renders) an object formed by a primitive surface such as a polygon or a curved surface. When drawing an object, the main processor 900 delivers drawing data to the drawing processor 910 by utilizing a DMA controller 970, and transfers a texture to a texture storage section 924, if necessary. The drawing processor 910 draws an object in a frame buffer 922 based on the drawing data and the texture while performing hidden surface removal utilizing a Z buffer or the like. The drawing processor 910 also performs alpha blending (translucent processing), depth queuing, MIP mapping, fog processing, bilinear filtering, trilinear filtering, anti-aliasing, shading, and the like. When the image of one frame has been written into the frame buffer 922, the image is displayed on a display 912.”   ¶ [0104]: “The drawing buffer 172 and the display buffer 173 are buffers (image buffers) which store image information in pixel units, such as a frame buffer or a work buffer, and are allocated on a VRAM of the image generation system, for example. In this embodiment, a double buffer configuration including the drawing buffer 172 (back buffer) and the display buffer 173 (front buffer) may be used. Note that a single buffer configuration or a triple buffer configuration may also be used. Or, four or more buffers may be used. A buffer set as the drawing buffer in the Jth frame may be set as the display buffer in the Kth (K>J) frame, and a buffer set as the display buffer in the Jth frame may be set as the drawing buffer in the Kth frame.”    ¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”  ¶ [0113]: “The original image data is generated in the drawing buffer 172 by drawing an object (primitive plane) in the drawing buffer 172”;   ¶ [0162]: “According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer.”); 
 	remap the first surface (e.g., ¶ [0119]: “performing the overdrive effect processing using software.”  ¶ [0119]: “image data generated by drawing an object is subjected to the overdrive effect processing using software as post-filter processing.”) with a selected lookup table (LUT) (¶ [0027]: “FIG. 12 is a table illustrative of a method of changing an effect intensity coefficient based on a differential image data value.”  ¶ [0147]: “The effect intensity coefficient is referred to from the table shown in FIG. 12 based on the calculated differential image data value. In the steps S2 and S5 in FIG. 3 or the steps S12 and S16 in FIG. 4, the differential image data is multiplied by the effect intensity coefficient referred to from the table.”) to generate a second surface (e.g., ¶ [0110]: ” the image data (digital data) subjected to the overdrive effect processing”) (¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”   ¶ [0146]: “FIGS. 3 and 4 illustrate the case where the effect intensity coefficient is a constant (invariable) value. Note that this embodiment is not limited thereto. The effect intensity coefficient may be a variable value. For example, the overdrive effect processing may be performed based on the effect intensity coefficient which increases as the value (absolute value) of the differential image data increases.”   ¶ [0147]: “In more detail, a table as shown in FIG. 12 is provided in which the differential image data value is associated with the effect intensity coefficient. The effect intensity coefficient is referred to from the table shown in FIG. 12 based on the calculated differential image data value. In the steps S2 and S5 in FIG. 3 or the steps S12 and S16 in FIG. 4, the differential image data is multiplied by the effect intensity coefficient referred to from the table.  This allows the effect of the overdrive effect processing to increase as the differential image data value increases, for example.”    );
 	store the second surface (e.g., ¶ [0110]: “the image data (digital data) subjected to the overdrive effect processing”) in a second half of the allocated memory (e.g., ¶ [0110]: ”writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173”)  (¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”   ¶ [0162]: “According to the method shown in FIGS. 15 and 16, three buffers 1, 2, and 3 are provided, and the roles (drawing buffer and display buffer) of the buffers 1, 2, and 3 are sequentially changed in frame units. In the third frame, the buffer 3 is set as the drawing buffer (back buffer) in which the object is drawn, and the buffer 2 is set as the display buffer (front buffer) into which the image data output to the display section is written, for example. In the fourth frame, the buffer 2 is set as the drawing buffer, and the buffer 1 is set as the display buffer.”   ¶ [0201]: “In the mode setting screen shown in FIG. 22B, the player may enable (ON) or disable (OFF) the overdrive effect processing by operating the operation section. When the overdrive effect processing has been enabled (selected), the overdrive effect processing of the game screen is performed.”  NOTE:  Enabling the overdrive effect processing “selects” the use of the table of effect intensity coefficients shown in FIG. 12.  In other words, the use of the table of effect intensity coefficients shown in FIG. 12 is selected by enabling the overdrive effect processing.); and
 	drive the second surface (e.g., ¶ {0110]: “the image data (digital data) subjected to the overdrive effect processing”) to a display (e.g., ¶ {0110]: “output to the display section 190”) (¶ [0093]: “A display section 190 outputs an image generated according to this embodiment.”  ¶ [0110]: ”The drawing section 120 includes an overdrive effect processing section 122. The overdrive effect processing section 122 performs overdrive effect processing using software. In more detail, when the drawing section 120 has drawn an object in the drawing buffer 172 to generate image data (original image data), the overdrive effect processing section 122 performs the overdrive effect processing for the generated image data (digital data) to generate image data output to the display section 190. Specifically, the overdrive effect processing section 122 writes the image data (digital data) subjected to the overdrive effect processing into the display buffer 173 into which the image data output to the display section 190 is written.”  ¶ [0119]: “The image data after the overdrive effect processing is written into the display buffer 173 and output to the display section 190.”).
   	In order to improve LED display response speed by compensating the driving voltage of a frame of image data output to an LED display without the adding LED overdrive circuit hardware, it would have been obvious to one of ordinary skill in the art to have modified the double-buffered computer display system taught by ENGSTROM to include the software-based LED overdrive functionality taught by IMAI.
  	Regarding claim 20 (depends on claim 15), ENGSTROM discloses: 
 	the first surface is a composite frame comprising a plurality of pixels (col. 12, line 62 – col. 13, line 14: “In one implementation of the display interface shown in FIG. 2, a surface structure can represent a variety of different types of images as well as images in different formats. One typical form of a surface is a pixmap that covers the entire display screen of the monitor. This pixmap is sometimes referred to as the display image or display screen. In addition to representing a display image, a surface can be an overlay or a sprite. An overlay and a sprite are synonymous in the context of the display device interface 50; they refer to an image layer that is composited with another image layer. An overlay typically covers less than the entire display screen, but can be the same size as the display screen in some cases. When overlays are composited with other pixmaps, they typically have a depth value or Z order associated with them so that the display device interface or underlying hardware can determine how to composite them. The pixels in an overlay may also have associated alpha values that define their transparency. This transparency information is used along with the depth data or Z order to composite the pixel values in a source and destination image layer.”).

Allowable Subject Matter
 	Claims 2, 4-6, 9, 11-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 	Applicant's arguments filed on September 28, 2022, have been fully considered but they are not persuasive.  
  	More specifically, as per the 2nd paragraph on page 6 of the REMARKS, applicant asserts:  “In the Notice of Allowance dated June 29, 2022, claims 1-20 are allowed.  Applicant submits claims 1-20, as amended, are likewise allowable.”
  	The examiner respectfully disagrees.
 	In the Notice of Allowance dated June 29, 2022, in the Notice of Allowance dated June 29, 2022, independent claim 1 was stated to be allowable because the prior art of record failed to teach, or render obvious: “responsive to detection of an indication that rendering of a first surface is being initiated and determining the first surface has a first size,” “allocate at least twice an amount of memory in the memory subsystem needed for storing the first surface of the first size”.  (emphasis added)
  	However, in the independent claim 1 as currently amended, applicant has deleted, among other things, the limitation “and determining the first surface has a first size”.  Thus, for at least this reason independent claim 1 is no longer allowable for the same reasons cited in the Reasons for Allowance in the Notice of Allowance dated June 29, 2022.
	Similarly, independent claim 8 was stated to be allowable because the prior art of record failed to teach, or render obvious: “responsive to detection of an indication that rendering of the first surface is being initiated and determining the first surface has the first size,” “allocating at least twice an amount of memory in a memory subsystem needed for storing the first surface of the first size”. (emphasis added)
 	However, in the independent claim 8 as currently amended, applicant has deleted, among other things, the limitation “and determining the first surface has the first size”.  Thus, for at least this reason independent claim 8 is no longer allowable for the same reasons cited in the Reasons for Allowance in the Notice of Allowance dated June 29, 2022.
 	Again, in the Notice of Allowance dated June 29, 2022, independent claim 15 was stated to be allowable because the prior art of record failed to teach, or render obvious: “allocate an amount of memory in a memory subsystem for storing two surfaces of the first size, responsive to detecting the indication and determining the first surface the first surface has the first size”. (emphasis added)
 	  However, in the independent claim 15 as currently amended, applicant has deleted, among other things, the limitation “and determining the first surface has a first size”.  Thus, for at least this reason independent claim 15 is no longer allowable for the same reasons cited in the Reasons for Allowance in the Notice of Allowance dated June 29, 2022.
Conclusion
 	Should applicant decide to amend the claims to include any new claim limitations directed to subject matter from the specification believed to be novel, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

      /KING Y POON/      Supervisory Patent Examiner, Art Unit 2675